UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Seavon Pierce, )
)
Petitioner, )
) Case: 1:15-cv—OOO8O
V ) Assigned To : Unassigned
) Assign. Date : 1/15/2015
) Description: Habeas Corpus/2241
President Barack Obama er al., )
)
Respondents. )

MEMORANDUM OPINION

Petitioner, proceeding pro se, is a California state prisoner incarcerated in Corcoran,
California. He has submitted a document captioned “Habeas Relief" and cites 28 U.S.C. § 2241-
2255. The Court will grant the application to proceed in forma pauperis and will dismiss the
case for lack of j urisdiction.

The purported petition fails sorely to comply with the pleading requirements set forth at
28 U.S.C. § 2242 and Rule 2(c) of the Rules Governing Section 2254 Cases. To the extent that
petitioner is challenging his conviction, federal court review of state convictions is available
under 28 U.S.C. § 2254 after the exhaustion of state remedies. See 28 U.S.C. §2254(b)(l).
Thereafter, "an application for a writ of habeas corpus [] made by a person in custody under the
judgment and sentence of a State court . . . may be ﬁled in the district court for the district
wherein such person is in custody or in the district court for the district within which the State
court was held which convicted and sentenced [petitioner] and each of such district courts shall
have concurrent jurisdiction to entertain the application." 28 U.S.C. § 2241(d). To the extent

that petitioner is seeking habeas relief under § 2241, he must proceed in the district court capable

of exercising personal jurisdiction over his warden. See Stokes v. US. Parole Com ’n, 374 F.3d
1235, 1239 (DC. Cir. 2004) (“[A] district court may not entertain a habeas petition involving
present physical custody unless the respondent custodian is within its territorial jurisdiction”);
Rooney v. Sec ’y ofArmy, 405 F.3d 1029, 1032 (DC. Cir. 2005) (habeas “jurisdiction is proper
only in the district in which the immediate . . . custodian is located”) (internal citations and
quotation marks omitted).

Because petitioner has no recourse in this Court under any of the applicable habeas

provisions, this action will be dismissed. A separate Order accompanies this Memorandum

Opinion.

W5

DATE: January [2 ,2015 United States District dge